DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka et al. (US. 20080078037 A1) in view of Van De Vrie et al. (U.S. 20150061166 A1) and Ookubo et al. (U.S. 20130000499 A1).

1. A system for coating a lens (10) using an inkjet print bar (103), comprising: 
an inkjet print bar (103); 
at least one processor (100) in communication with the inkjet print bar;
a computer-readable medium including program instructions that, when executed by the at least one processor, cause the at least one processor to: 
generate at least one graphical user interface configured to facilitate the automation of the creation or selection of an image to be printed on the lens (figs. 4 and 6); 
generate a plurality of image layers ( [0021], red, blue and yellow) based on the lens geometry ( [0032], [0043], curvature), target product ( [0028], lens material), and print bar (the image is inherently generated based on the print bar since the print bar forms the image); and 
control the inkjet print bar to print the image, such that the inkjet print bar prints at least one image layer of the plurality of image layers [0033].
9. A method for coating a lens using an inkjet print bar (103) arranged in-line, comprising:
generating, using at least one processor (100) in communication with the inkjet print bar, at least one graphical user interface configured to facilitate the automation of the creation or selection of an image to be printed on a lens (figs. 4 and 6);

controlling, using the at least one processor, the print bar to print the image on the lens, such that the print bar prints at least one image layer of the plurality of image layers.

Inuzuka et al. applies the ink to a paper and uses a vapor deposition to transfer the ink from the paper to the lens. Inuzuka et al. does not disclose printing on the lens.
However, Van De Vrie et al. discloses an inkjet printer manufacturing a lens. The lens and frame are 3d printed, and the inkjet printer also directly applies a coating to the lens [0009].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to directly print on the lens, as suggested by Van De Vrie et al. since the direct printing does not require the complex vacuum system (20) of Inuzuka et al.


Inuzuka et al. also does not expressly disclose plural print bars. 
	However, Inuzuka et al. discloses printing in plural colors. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide plural print bars for the purpose of enabling the device to print in plural colors and to print at a higher throughput.
	

	A lens conveyance mechanism in communication with the at least one processor, wherein the plurality of inkjet print bars are arranged in-line along the lens conveyance mechanism; and
	the processor controlling the lens conveyance mechanism to move the lens between at least two inkjet print bars of the plurality of inkjet print bars for printing of the plurality of image layers. 
Ookubo et al. discloses a lens conveyance mechanism   (lens holder 60 moves lens to printer head 85 and curing station) in communication with at least one processor, wherein the plurality of inkjet print bars are arranged in-line along the lens conveyance mechanism; and
the processor controlling the lens conveyance mechanism to move the lens between at least two inkjet print bars of the plurality of inkjet print bars for printing of the plurality of image layers. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automatically move the lens from a first print bar to a second print bar for the purpose of enabling the device to print in the multiple colors while moving the lens through the printing phases without requiring operator intervention. 

The combination discloses, with regards to claim:

2. The system of claim 1, wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to configure the print bars in the system based on product data for the lens, wherein configuring the print bars comprises at least one of the following: 
setting a jetting temperature of at least one inkjet print bar based on the product data, setting a pressure or pressure target of at least one inkjet print bar based on the product data, setting a throw distance of the inkjet print bar based on the product data, setting a jetting frequency of the inkjet print bar based on the product data, setting a print bar DPI of the inkjet print bar based on the product data, or any combination thereof ( [0033], since the controller controls the print bar to eject the ink, it controls each of these claimed settings).  

10. The method according to claim 9, further comprising configuring, using the at least one processor, at least two inkjet print bars in the system based on product data for the lens, wherein configuring the at least two inkjet print bars comprises at least one of the following: 
setting a jetting temperature of at least one inkjet print bar based on the product data, setting a pressure or pressure target of at least one inkjet print bar based on the product data, setting a throw distance of at least one inkjet print bar based on the product data, setting a jetting frequency of at least one inkjet print bar based on the 

3. The system of claim 1, wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to automatically modify the image based on product data for the lens, wherein the product data comprises at least one of lens diameter and lens curvature ( [0032], [0043]).  
11. The method according to claim 9, further comprising automatically modifying, using the at least one processor, the image based on product data for the lens, wherein the lens product data comprises at least one of lens diameter and lens curvature ( [0032], [0043]).

Inuzuka et al. discloses, with regards to claims 4 and 12:
Wherein the at least one processor controls the inkjet print bar by: 
controlling the inkjet print bar to print at least one first image layer of the plurality of image layers on the lens based on the lens product data [0033].
Inuzuka et al. discloses printing plural colored layers [0021].

Inuzuka et al. does not disclose:
automatically moving the lens from the first inkjet print bar to a second inkjet print bar of the plurality of inkjet print bars; and 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide plural print bars for the purpose of enabling the device to print in the plural colors and to print at a higher throughput.
Ookubo et al. discloses automatically moving a lens through stations in a marking apparatus (lens holder 60 moves lens to printer head 85 and curing station).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automatically move the lens from a first print bar to a second print bar for the purpose of enabling the device to print in the multiple colors while moving the lens through the printing phases without requiring operator intervention. 
With regards to claims 5 and 13, the combination discloses each inkjet print bar printing at least a portion of at least one image layer of the plurality of image layers since the combination prints in multiple colors [0021] using a print bar for each color. 


6. The system of claim 1, wherein the at least one graphical user interface is further configured to facilitate the automation of image creation based on parameters specified by existing lens product data, a specific set of parameters4NM7861.DOCxPage 4Application No. Not Yet Assigned Paper Dated October 9, 2019In Reply to USPTO Correspondence of N/AAttorney Docket No. 7946-1906338entered by the user, visual data regarding the lens collected by a camera in communication with the at least one processor, or any combination thereof (figs. 4 and 6).  



8. The system of claim 1, wherein the at least one graphical user interface is further configured to facilitate user selection of the lens from a plurality of lenses, wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to automatically create the image based on product data for the lens, and wherein the image is automatically created based at least partially on an index of refraction, lens curvature, and a diameter of the lens ( [0028], [0032] ).  

14. The method of claim 9, wherein the at least one graphical user interface is further configured to facilitate the automation of image creation based on parameters specified by existing product lens data, a specific set of parameters entered by the user, visual data regarding the lens collected by a camera in communication with the at least one processor, or any combination thereof, and wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to rasterize the image and/or each image layer of the plurality of image layers ( [0028], [0032] ).

15. The method of claim 9, wherein the at least one graphical user interface is further configured to facilitate user selection of the lens from a plurality of lenses, wherein the program instructions, when executed by the at least 

Response to Arguments
The Applicant’s arguments have been considered. 
The Applicant states that Inuzuka is cited to teach a plurality of print bars arranged in-line. However, the office action does not make this assertion. Page 5, line 5 of the office action reads: “Inuzuka et al. does not expressly disclose plural print bars”. Furthermore, the Applicant’s subsequent arguments contradict this statement on page 8, line 17 of the response: “The Office Action concedes that Inuzuka does not teach plural print bars (p. 5)”.
The Applicant argues that the term in-line has a defined meaning in the Specification. This is correct as in-line is defined as forming an integral part of a sequence of operations or machines. However, the Applicant states that the non-limiting disclosure, that print bars may be arranged along a linear conveyance mechanism to operate on the lens in sequence, is somehow required by the claim langue “in-line”. This is false. Limitations from the Specification are not read into the claims. 
The Applicant argues that the Office Action assumes that multiple colors must necessitate multiple bars and image layers. The Office Action relies on the following obvious rejection to show that this feature is not patentable:
“Inuzuka et al. also does not expressly disclose plural print bars. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide plural print bars for the purpose of enabling the device to print in plural colors and to print at a higher throughput.”
	The Applicant’s arguments do not address the obvious statement. 
	The Applicant states that the Office Action makes an erroneous assumption and is an inappropriate Official Notice. Official Notice relies on common knowledge in the art as opposed to documentary evidence. However, a position of Official Notice has not been taken. See MPEP 2144.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896